ORDER
The records in the office of the Clerk of The Supreme Court show that, on November 8, 1978, Carol Jean Galbraith was admitted and enrolled as a member of the Bar of this State.
In a letter addressed to the South Carolina Bar, dated November 22,1982, Carol Jean Galbraith submitted her resignation from the South Carolina Bar. Carol Jean Galbraith’s letter is made a part of this Order.
It is, therefore, ordered that the resignation of Carol Jean Galbraith be accepted. She shall forthwith, within five days, deliver to the Clerk of The Supreme Court her Certificate of *38Admission to practice law in this State, and her name shall be stricken from the roll of attorneys.
November 22,1982
The South Carolina Bar
P. O. Box 11039
Columbia, South Carolina 29211
Dear Sir or Madam:
This letter notifies you of my intent to terminate my membership in the South Carolina Bar. My reasons for termination are these: (1) I am a member of the Bar of two other jurisdictions; (2) I have been relocated in Maryland for more than three years and do not anticipate returning to South Carolina; and (3) in view of the foregoing, I do not wish to continue incurring the expenses of Bar membership and related costs, such as continuing Legal Education filing fees.
I have enjoyed my association with the South Carolina Bar and appreciate the courtesy and efficiency of Bar and C.L.E. staff.
Yours truly,
/s/ Carol Galbraith
Carol Galbraith
Attorney
(20) 389-4681